DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/24/2020 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent No. 5944963 to Ruppel et al.
In regards to Claim 1, Ruppel teaches a part (target 10 Fig. 1) for manufacturing a semiconductor (Col. 1 line 65-Col. 2 line 6, where RF sputtering is a useful technique for forming films of semiconductors), comprising: a composite including SiC and C in which an atomic ratio between Si and C is 1:1.1 to 1:1.3 (Claim 1, where the molar ratio/atomic ratio Si:C is 1:1.1 to 1:1.20, Col. 3 lines 30-48, Col. 4 line 27-Col. 8 line 32.)
In regards to Claim 3, Ruppel teaches a part of a plasma processing device including at least one selected from a group consisting of a conductor (as it is a electrically conductive target, Col. 4 lines 25-29).
In regards to Claim 4, Ruppel teaches C is present in SiC is in the composite (Col. 4 line 27-Col. 8 line 32, Claim 1).
In regards to Claim 5, Ruppel teaches C is present as pyrolytic carbon in the composite (see the amorphous carbon in Col. 7 lines 50-62, that is thus heated to about 2100°C, or in pyrolysis at high temperatures).
In regards to Claim 6, Ruppel teaches a semiconductor manufacturing part (target 10 Fig. 1) comprising a composite coating layer [bottom portion of 10, the layer being a bottom skin portion ore alternatively, the composite that coats the substrate, as broadly recited in the claim] the part comprising: a part (body of 10 excluding the bottom layer) for manufacturing a semiconductor; and a composite coating layer formed on at least one surface of the part (bottom portion of 10) wherein the composite includes SiC and C in which an atomic ratio between Si and C is 1:1.1 to 1:1.3 (Claim 1, where the 
In regards to Claim 8, Ruppel teaches C is present in SiCs in the composite (Col. 4 line 27-Col. 8 line 32, Claim 1).
In regards to Claim 9, Ruppel teaches the semiconductor manufacturing part is part of a plasma processing device including at least one selected from a group consisting of a conductor (as it is a electrically conductive target in plasma coating, Col. 4 lines 25-29 and Col. 1 lines 29-43).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0035891 to Kamisuki et al in view of United States Patent Application No. 2010/0129994 to Awad et al.
In regards to Claim 1, Kamisuki teaches a part 30 (a jig, [0002-0003]) for manufacturing a semiconductor (as it is a jig for a semiconductor manufacturing apparatus), comprising: a composite including SiC and C [0025-0052] but does not expressly teach an atomic ratio between Si and C is 1:1.1 to 1:1.3.
Awad teaches a SiC film where the silicon:carbon ratio is 1:2 to 2:1 (or 1:0.5, a range that overlaps the claimed ranges) [0066], the SiC film having improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties the ratio being easily changed as a result of the RF, temperature, or gas composition [0063-0071].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Kamisuki with the coating as per the teachings of Awad. One would be motivated to do so to have a SiC coating with an improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties. See MPEP 2143, Motivations A-E. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a SiC coating analogous to that of Kamisuki out of SiC with a Si:C ratio of 1:2 to 2:1, as taught by Awad, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as Kamisuki in view of Awad teaches SiC coating having a Si:C ratio of 1:2 to 2:1, and because Awad teaches that the film has improved properties that are easily changed to improve the coating, such that ratio is a result effective variable and easily varied, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the Si:C ratio to the more narrowly claimed range. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 3, Kamisuki teachesthe a part of a plasma processing device [0002] including a conductor (as broadly recited as it is thermally conductive, see [0002]).
In regards to Claim 4, Kamisuki teaches the part is made out of graphite or SiC [0060].


Awad teaches a SiC film where the silicon:carbon ratio is 1:2 to 2:1 (or 1:0.5, a range that overlaps the claimed ranges) [0066], the SiC film having improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties the ratio being easily changed as a result of the RF, temperature, or gas composition [0063-0071].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Kamisuki with the coating as per the teachings of Awad. One would be motivated to do so to have a SiC coating with an improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties. See MPEP 2143, Motivations A-E. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a SiC coating analogous to that of Kamisuki out of SiC with a Si:C ratio of 1:2 to 2:1, as taught by Awad, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as Kamisuki in view of Awad teaches SiC coating having a Si:C ratio of 1:2 to 2:1, and because Awad teaches that the film has improved properties that are easily changed to improve the coating, such that ratio is a result effective variable and easily varied, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the Si:C ratio to the more narrowly claimed range. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 8, Kamisuki teaches the part is made out of graphite or SiC [0060].
In regards to Claim 9, Kamisuki teachesthe a part of a plasma processing device [0002] including a conductor (as broadly recited as it is thermally conductive, see [0002]).
In regards to Claim 10, Kamisuki teaches an average thickness of the composite coating layer is 2000 micrometers or 2 mm (Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6830622 to O’Donnell et al, which teaches a SiC coating on a ceramic component (Claims 12-14).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KARLA A MOORE/Primary Examiner, Art Unit 1716